                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                                NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                           SAN JOSE DIVISION
                                  11

                                  12     YVETTE BONNET,                                    Case No. 18-CV-05591-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                          CASE MANAGEMENT ORDER
                                  14             v.

                                  15     U.S. HEALTHWORKS MEDICAL
                                         GROUP, PROF. CORP.,
                                  16
                                                       Defendant.
                                  17

                                  18          On December 7, 2018 the Court proposed a case schedule and ordered the parties to file
                                  19   any objections by 2:00 p.m. on December 10, 2018. ECF No. 17. The parties filed no objections.

                                  20          Accordingly, the December 12, 2018 case management conference is hereby
                                       CONTINUED to April 3, 2019 at 2:00 p.m. The parties shall file their joint case management
                                  21   statement by March 27, 2019. Moreover, the Court sets the following case schedule:
                                  22
                                         Scheduled Event                                        Date
                                  23     Last Day to Amend the Pleadings/Add Parties            February 4, 2019
                                  24     Case Management Conference                             April 3, 2019 at 2:00 p.m.

                                  25     Close of Fact Discovery                                June 14, 2019
                                         Opening Expert Reports                                 June 28, 2019
                                  26
                                         Rebuttal Expert Reports                                July 19, 2019
                                  27
                                                                                       1
                                  28
                                       Case No. 18-CV-05591-LHK
                                       CASE MANAGEMENT ORDER
                                         Close of Expert Discovery                      August 23, 2019
                                   1
                                         Last Day to File Dispositive Motions           September 26, 2019
                                   2     (one per side in the entire case)
                                   3     Hearing on Dispositive Motions                 November 21, 2019 at 1:30 p.m.

                                   4     Final Pretrial Conference                      February 6, 2020 at 1:30 p.m.
                                         Jury Trial                                     March 23, 2020 at 9:00 a.m.
                                   5
                                         Length of Trial                                4 days
                                   6

                                   7
                                       IT IS SO ORDERED.
                                   8

                                   9
                                       Dated: December 10, 2018
                                  10
                                                                                ______________________________________
                                  11                                            LUCY H. KOH
                                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                2
                                  28
                                       Case No. 18-CV-05591-LHK
                                       CASE MANAGEMENT ORDER
